EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The detailed labels for boxes 310 and 320 of FIG. 1 are missing.
The labels for 2 axes of FIG. 4 are missing.
For the clarity of the patent that will be issued, those details are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach control method for a piezoelectric drive device including a piezoelectric vibrator, comprising a first step of executing first control to decrease a frequency of a drive voltage applied to the piezoelectric vibrator from a predetermined first frequency while acquiring a pickup voltage representing vibration amplitude of the piezoelectric vibrator; and a second step of executing second control to increase the frequency of the drive voltage applied to the piezoelectric vibrator to a second frequency as a frequency of the drive voltage applied before a second time when, in the first control, the pickup voltage is higher from a first time to the second time and the pickup voltage is lower from the second time to a third time.
Claims 2-5 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 6 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach piezoelectric drive device that drives a driven member, comprising, inter alia, the control unit executes first control to decrease a frequency of a drive voltage applied to the piezoelectric vibrator from a predetermined first frequency while acquiring a pickup voltage representing vibration amplitude of the piezoelectric vibrator from the piezoelectric vibrator, and second control to increase the frequency of the drive voltage applied to the piezoelectric vibrator to a second frequency as a frequency of the drive voltage applied before a second time when, in the first control, the pickup voltage is higher from a first time to the second time and the pickup voltage is lower from the second time to a third time.
Claim 7 depends on claim 6 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urano (U.S. Patent No. 9318980) discloses a piezoelectric actuator having a frequency controller that controls the frequency and power of the driving signal to control the voltage according to the predetermined range of the phase difference.
Kajino (U.S. Patent No. 11203040) discloses a piezoelectric driving device includes a piezoelectric vibrating body and a driving circuit.  The driving circuit sets a driving frequency of the driving voltage to a first frequency and starts the driving at the time of initiation from a stopped state, and sets the driving frequency of the driving voltage to a second frequency lower than the first frequency in a driving state after the initiation. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02 July 2022			/EMILY P PHAM/                                                Primary Examiner, Art Unit 2837